 Case 1:18-bk-14408            Doc 159       Filed 07/26/19 Entered 07/26/19 16:33:04          Desc Main
                                            Document      Page 1 of 6




                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

----------------------------------------------------------x   Chapter 11
In re:                                                    :
                                                          :   Case No. 1:18-bk-14408
FLIPDADDY’S, LLC,                                         :
                                                          :   Chief Judge Jeffery P. Hopkins
                                 Debtor.                  :
--------------------------------------------------------- x

               _____________________________________________________________

                 DECLARATION REGARDING SOLICITATION OF VOTES AND
                TABULATION OF BALLOTS CAST ON THE CHAPTER 11 PLAN
                        OF REORGANIZATION OF FLIPDADDY’S, LLC
               ______________________________________________________________
        Now comes, Steven L. Diller, Counsel for the Debtor herein and would submit this

declaration and certification concerning the solicitation of votes and the tabulation of ballots cast on

the Chapter 11 Plan of Reorganization of Flipdaddy’s, LLC. (Doc. No. 110) Except as otherwise

noted, all facts set forth in this declaration are based on my personal knowledge, knowledge that I

acquired from individuals under my supervision, and my review of relevant documents.

        1.       In accordance with Local Bankruptcy Rule 3018-2(B), I, as Counsel for the Debtor

would certify that I have tabulated the ballots cast by creditors and interest holders in compliance

with the order entered by the Court on June 26, 2019. (“Order”) (Doc. No. 130).

        2.       Pursuant to the Order, I caused the Order and appropriate ballots to be served on all

creditors and parties in interests.

        3.       Pursuant to the Order July 19, 2019 was fixed as the last day for filing written

acceptances or rejections to the Plan.
 Case 1:18-bk-14408            Doc 159     Filed 07/26/19 Entered 07/26/19 16:33:04         Desc Main
                                          Document      Page 2 of 6




        4.      Attached hereto as Exhibit A is a summary and tabulation of all timely and properly

completed ballots setting forth the amount and number of allowed claims of each class accepting or

rejecting the plan and the amount of allowed interests of each class accepting or rejecting the plan

and to permit the Court pursuant to Local Rule 3018-2(B) to find the plan has been accepted or

rejected on the basis of this certification.

        5.     A report of all ballots excluded from the final tabulation and the reasons for

exclusion of such ballots, is attached hereto as Exhibit B.

        6.      Pursuant to Article III of the Plan and 11 USC §1122(c), the following classes were

entitled to vote on the Plan. The s and the results of such voting are as follows:



                       Class                Claim or Interest               Result
                         1       Secured Claims of Park National Bank     Accepted
                         3       Claims of Gordon Food Service            Accepted

                         4       Backstop Acquired Claims of KTM, II      No Votes
                         7       Unsecured Claims and Rejected            Accepted
                                 Executory Contracts
                         8       Indemnification Claims of R. Dames       No Votes
                         9       Equity Interests                         Accepted


                                                            Respectfully submitted


                                                            /s/Steven L. Diller
                                                            Steven L. Diller (0023320)
                                                            DILLER & RICE
                                                            Attorneys for Debtor
                                                            124 East Main Street
                                                            Van Wert, OH 45891
                                                            Phone: (419) 238-5025
                                                            Fax: (419) 238-4705
                                                            Steven@drlawlcc.com
Case 1:18-bk-14408          Doc 159      Filed 07/26/19 Entered 07/26/19 16:33:04         Desc Main
                                        Document      Page 3 of 6


                                    CERTIFICATE OF SERVICE

        I, Steven L. Diller, do hereby certify that a copy of the Declaration of Solicitation of Votes

and Tabulation of Ballots was served this 26th day of July 2019 via the Court’s ECF system to the

Office of US Trustee and other parties in interest who have entered an appearance and via ordinary

mail to all creditors and parties in interest per the following service list.



                                                        /s/Steven L. Diller
                                                        Steven L. Diller


Notice was electronically served on the date of entry on the following recipients:

Asst US Trustee (Cin)
ustpregion09.ci.ecf@usdoj.gov

John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper Company
cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

Rocco I Debitetto on behalf of Creditor IRC Retail Centers LLC
ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

Gregory D Delev on behalf of Creditor Ohio Department of Taxation
bankruptcy@delevlaw.com

Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

Barry F Fagel on behalf of Creditor Bryant Hartke Construction
bfagel@lindhorstlaw.com

Brian T Giles on behalf of Creditor Creation Gardens, Inc.
Brian@gilesfirm.com, bgiles3434@gmail.com

Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov

Benjamin M Rodriguez on behalf of Creditor The Park National Bank
brodriguez@fp-legal.com, kmorales@fp-legal.com
Case 1:18-bk-14408       Doc 159    Filed 07/26/19 Entered 07/26/19 16:33:04   Desc Main
                                   Document      Page 4 of 6


John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
jaschuhohecf@swohio.twcbc.com

Jason M Torf on behalf of Creditor Gordon Food Service, Inc
jason.torf@icemiller.com

American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0702

BDO USA, LLP
Laurence W Goldberg, Dir, Receivables Mg
4135 Mendenhall Oaks Parkway
Suite 140
High Point, NC 27265
                     Case 1:18-bk-14408         Doc 159     Filed 07/26/19 Entered 07/26/19 16:33:04                     Desc Main
                                                                 Flipdaddy’s,
                                                           Document           LLC. 5 of 6
                                                                           Page
                                                                       Exhibit A
                                                                  Tabulation of Ballots

                                                               Percentage                  Percentage
                                                                   of                          of
                                                                            Amount                                  Percentage of   Amount        Percentage Class Voting
                       Class                                    Number                      Amount      Number
Class                                            Number Cast   Accepting    Accepting      Accepting                Number          Rejecting   of Amount    Result
                     Description                                                                        Rejecting   Rejecting                   Rejecting
   1    Secured Claims of Park National Bank          1          100%       1,147,437.01      100%         0             0%            $0.00         0%      ACCEPTS
   2    Secured Claim of Ford Motor Credit Co        n/a          n/a            n/a          n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                             TO ACCEPT
   3       Claims of Gordon Food Service              1          100%        176,884.92      100%          0             0%            $0.00         0%      ACCEPTS


   4    Backstop Acquired Claims of KTM, II           0           n/a            n/a         n/a           n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                             TO ACCEPT
   5           Secured Claims of M-2                 n/a          n/a            n/a          n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                             TO ACCEPT
   6        Assumed Executory Contracts              n/a          n/a            n/a          n/a          n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                             TO ACCEPT
   7              Unsecured Claims                    7          100%       1,760,773.90      100%         0              0            $0.00         0%      ACCEPTS
   8           Claims of Robert Dames                 0           n/a            n/a         n/a           n/a           n/a             n/a         n/a     DEEMED
                                                                                                                                                             TO ACCEPT
   9               Equity Claims                      6          100%       1,286647.20       100%         0              0            $0.00         0%      ACCEPTS
Case 1:18-bk-14408    Doc 159     Filed 07/26/19 Entered 07/26/19 16:33:04        Desc Main
                                 Document      Page 6 of 6
                                      EXHIBIT B

         Two ballots were cast without inclusion of amount. Both ballots were
         cast by Peter Andruszkiewicz in both Class 7 and Class 9. Both ballots
         were in acceptance of the Plan. Because of lack of inclusion of
         amount they were not included in Exhibit A.




                                                             Page 6 of 6
